Exhibit 10.2

Kaman Corporation

3.25% Convertible Senior Notes due 2024

Purchase Agreement

May 8, 2017

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

c/o Merrill Lynch, Pierce, Fenner & Smith

                            Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Kaman Corporation, a Connecticut corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $175,000,000 aggregate principal amount of its 3.25%
Convertible Senior Notes due 2024 (the “Underwritten Securities”) and, at the
option of the Initial Purchasers, up to an additional $25,000,000 aggregate
principal amount of its 3.25% Convertible Senior Notes due 2024 (the “Option
Securities”), solely to cover over-allotments, if and to the extent that the
Initial Purchasers shall have determined to exercise the over-allotment option
to purchase such 3.25% Convertible Senior Notes due 2024 granted to the Initial
Purchasers in Section 2 hereof. The Underwritten Securities and the Option
Securities are herein referred to as the “Securities”. The Securities will be
convertible into cash, shares of common stock of the Company, par value $1.00
per share (the “Common Stock”), or a combination thereof, at the Company’s
election, on the terms and subject to the conditions set forth in the Time of
Sale Information and the Offering Memorandum (each as defined below). Any Common
Stock into which the Securities are convertible are referred to herein as the
“Underlying Securities.” The Securities will be issued pursuant to an Indenture
to be dated as of May 12, 2017 (the “Indenture”), between the Company and U.S.
Bank National Association, as trustee (the “Trustee”).

In connection with the offering of the Underwritten Securities, the Company is
separately entering into a capped call transaction with each of JPMorgan Chase
Bank, National Association, London Branch, Bank of America, N.A. and UBS AG,
London Branch (the “Capped Call



--------------------------------------------------------------------------------

Counterparties”), in each case pursuant to a capped call confirmation (each, a
“Base Capped Call Confirmation”), each to be dated the date hereof, and in
connection with any exercise by the Initial Purchasers of their over-allotment
option to purchase any Option Securities, the Company and each of the Capped
Call Counterparties may enter into an additional capped call transaction
pursuant to an additional capped call confirmation (each, an “Additional Capped
Call Confirmation”), each to be dated the date on which the Initial Purchasers
exercise their over-allotment option to purchase such Option Securities. We
refer to the Base Capped Call Confirmations and the Additional Capped Call
Confirmations collectively herein as the “Capped Call Confirmations.”

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. Offering Memorandum and Transaction Information. The Securities will be sold
to the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “Securities Act”), in reliance upon an exemption
therefrom. The Company has prepared a preliminary offering memorandum dated
May 8, 2017 (the “Preliminary Offering Memorandum”) and will prepare an offering
memorandum dated the date hereof (the “Offering Memorandum”) setting forth
information concerning the Company and the Securities. Copies of the Preliminary
Offering Memorandum have been, and copies of the Offering Memorandum will be,
delivered by the Company to the Initial Purchasers pursuant to the terms of this
purchase agreement (this “Agreement”). The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information and the Offering Memorandum in connection with the offering and
resale of the Securities by the Initial Purchasers in the manner contemplated by
this Agreement. References herein to the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum shall be deemed to refer to
and include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

2. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Underwritten Securities to the several Initial Purchasers as provided
in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the respective principal amount of Underwritten Securities set forth
opposite such Initial Purchaser’s name in Schedule 1 hereto at a price equal to
96.75% of the principal amount thereof (the “Purchase Price”) plus accrued
interest, if any, from May 12, 2017 to the Closing Date.

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the

 

2



--------------------------------------------------------------------------------

representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, shall have the option to purchase, severally and
not jointly, from the Company the Option Securities at the Purchase Price plus
accrued interest, if any, from May 12, 2017 to the date of payment and delivery,
solely to cover over-allotments.

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section 10 hereof)
bears to the aggregate principal amount of Underwritten Securities being
purchased from the Company by the several Initial Purchasers, subject, however,
to such adjustments to eliminate Securities in denominations other than $1,000
as the Representatives in their sole discretion shall make.

The Initial Purchasers may purchase the Option Securities at any time in whole,
or from time to time in part, by written notice from the Representatives to the
Company. Such notice shall set forth the aggregate principal amount of Option
Securities plus accrued interest as to which the option is being exercised and
the date and time when the Option Securities are to be delivered and paid for
which may be the same date and time as the Closing Date (as hereinafter defined)
but shall not be earlier than the Closing Date nor later than the tenth full
business day (as hereinafter defined) after the date of such notice (unless such
time and date are postponed in accordance with the provisions of Section 10
hereof); provided that in no event shall the delivery date of the Option
Securities be later than the thirteenth day of the period beginning on, and
including, the Closing Date. Any such notice shall be given at least two
business days prior to the date and time of delivery specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act; and

(iii) it has not sold the Securities as part of the initial offering except to
persons whom it reasonably believes to be QIBs in transactions pursuant to Rule
144A under the Securities Act (“Rule 144A”) and in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
the Securities is aware that such sale is being made in reliance on Rule 144A.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(i), counsel for the Company and
counsel for the Initial Purchasers,

 

3



--------------------------------------------------------------------------------

respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph (b) above, and each Initial Purchaser hereby
consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Securities, at the offices of Davis Polk &
Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, at 10:00 A.M. New York
City time on May 12, 2017, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representatives and the Company may agree upon in writing or, in the case of the
Option Securities, on the date and at the time and place specified by the
Representatives in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for such payment for the Option Securities, if other than the Closing
Date, is herein referred to as the “Additional Closing Date”.

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representatives at the office of Davis Polk & Wardwell LLP set
forth above not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date or the Additional Closing Date, as the case may be.

(f) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Representatives or any Initial Purchaser of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representatives or such Initial
Purchaser and shall not be on behalf of the Company or any other person.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

 

4



--------------------------------------------------------------------------------

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in any
Preliminary Offering Memorandum, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and at the Closing Date and as of the Additional Closing Date, as the
case may be, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in such Time of Sale Information, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof. No statement of material fact included
in the Offering Memorandum has been omitted from the Time of Sale Information
and no statement of material fact included in the Time of Sale Information that
is required to be included in the Offering Memorandum has been omitted
therefrom.

(c) Additional Written Communication; Permitted General Solicitation. Other than
the Preliminary Offering Memorandum and the Offering Memorandum, the Company
(including its agents and representatives, other than the Initial Purchasers in
their capacity as such) has not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to
(x) any “written communication” (as defined in Rule 405 under the Securities
Act) that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) each
electronic road show and any other written communications approved in writing in
advance by the Representatives (other than a Permitted General Solicitation (as
defined below)), in each case used in accordance with Section 4 or (y) any
general solicitation other than (i) any such solicitation listed on Annex C
hereto or (ii) in accordance with Section 4 hereof (each such solicitation
referred to in clauses (i) and (ii), a “Permitted General Solicitation”). Each
such Issuer Written Communication does not conflict with the information
contained in the Time of Sale Information, and when taken together with the Time
of Sale Information, did not, and at the Closing Date and as of the Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and

 

5



--------------------------------------------------------------------------------

in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in such Issuer Written Communication, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in Section 7(b) hereof.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Offering Memorandum, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 7(b) hereof.

(e) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when they were filed with
the Securities and Exchange Commission (the “Commission”) conformed or will
conform, as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”).

(f) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Offering Memorandum are
independent public accountants as required by the Securities Act, the rules and
regulations thereunder, the Exchange Act, the rules and regulations thereunder
and the Public Company Accounting Oversight Board.

(g) Financial Statements; Non-GAAP Financial Measures. The financial statements
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum, together with the related schedules and notes, present
fairly the financial position of the Company and its consolidated subsidiaries
at the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries for the periods
specified; said financial statements have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved. The supporting schedules, if any, present
fairly in accordance with GAAP the information required to be stated therein.
The selected financial data and the summary financial information included in
the Offering Memorandum present fairly the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included therein. Except as included therein, no historical or pro
forma financial statements or supporting schedules are required to be included
or incorporated by reference in the Offering Memorandum under the Securities
Act. All disclosures contained in the Time of Sale Information or the Offering
Memorandum regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply in all material respects
with Regulation G of the Exchange Act and Item 10 of Regulation S-K of the
Securities Act, to the extent applicable.

 

6



--------------------------------------------------------------------------------

(h) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, (i) there has not been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.

(i) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Connecticut and has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Time of Sale
Information and the Offering Memorandum and to enter into and perform its
obligations under the Transaction Documents (as defined below); and the Company
is duly qualified as a foreign corporation to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under the Transaction Documents (a “Material Adverse Effect”).

(j) Good Standing of Subsidiaries. Each Significant Subsidiary (as defined
below) of the Company has been duly organized and is validly existing in good
standing under the laws of the jurisdiction of its incorporation or
organization, has corporate or similar power and authority to own, lease and
operate its properties and to conduct its business as described in the Time of
Sale Information and the Offering Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not reasonably be expected to result in a Material
Adverse Effect. Except as otherwise disclosed in the Time of Sale Information
and the Offering Memorandum, all of the issued and outstanding capital stock of
each Subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equity, except for the security interest granted in favor of the
collateral agent under that certain Amended and Restated Credit Agreement, dated
as of May 6, 2015 (the “Credit Agreement”), among, inter alios, the Company and
JPMorgan Chase Bank N.A., as

 

7



--------------------------------------------------------------------------------

administrative agent. None of the outstanding shares of capital stock of any
Subsidiary was issued in violation of the preemptive or similar rights of any
securityholder of such Subsidiary. “Significant Subsidiary” shall mean any
subsidiary that qualifies as such pursuant to Regulation S-X Rule 1-02.

(k) Capitalization. The authorized, issued and outstanding shares of capital
stock of the Company are as set forth in the Time of Sale Information and the
Offering Memorandum in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the Time of Sale Information and the Offering Memorandum or
pursuant to the exercise of convertible securities or options referred to in the
Time of Sale Information and the Offering Memorandum).

(l) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Indenture, the Securities and the Capped
Call Confirmations (collectively, the “Transaction Documents”) and to perform
its obligations hereunder and thereunder; and all action required to be taken
for the due and proper authorization, execution and delivery by it of each of
the Transaction Documents and the consummation by it of the transactions
contemplated thereby or by the Time of Sale Information and the Offering
Memorandum has been duly and validly taken.

(m) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(n) Enforceability of Capped Call Confirmations. The Base Capped Call
Confirmations have been, and any Additional Capped Call Confirmations on the
date or dates that the Initial Purchasers exercise their right to purchase the
relevant Option Securities will have been, duly authorized, executed and
delivered by the Company and, assuming due execution and delivery thereof by the
Capped Call Counterparties, constitute, or will constitute, as the case may be,
valid and legally binding agreements of the Company enforceable against the
Company in accordance with their terms, subject to the Enforceability Exceptions
(as defined below).

(o) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into cash, shares of Common
Stock or a combination of cash and shares of Common Stock, at the Company’s
election, in accordance with the terms of the Securities; the maximum number of
shares of Common Stock issuable upon conversion of the Securities (including the
maximum number of additional shares of Common Stock by which the Conversion Rate
(as such term is defined in the Indenture) may be increased upon conversion in
connection with a Make-Whole Fundamental Change (as such term is defined in the
Indenture) and assuming (x) the Company elects, upon each conversion of the
Securities, to deliver solely shares of Common Stock, other than cash in lieu of
any fractional shares, in settlement of each such conversion and (y) the Initial
Purchasers exercise their over-allotment option to purchase the Option
Securities in full (provided that, if the over-allotment option to purchase the
Option Securities is not exercised in full prior to its expiration, upon such
expiration, this clause (y) shall be deemed to refer to the number of Option
Securities actually purchased) (the “Maximum Number of Underlying Securities”))
have been duly authorized and reserved for issuance upon

 

8



--------------------------------------------------------------------------------

conversion of the Securities and, when issued upon conversion of the Securities
in accordance with the terms of the Securities, will be validly issued, fully
paid and non-assessable, and the issuance of the Underlying Securities will not
be subject to any preemptive or similar rights.

(p) [Reserved.]

(q) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(r) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, when duly executed and delivered by the Company and the
Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law) (collectively, the “Enforceability Exceptions”).

(s) Authorization of the Securities. The Securities have been duly authorized
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated, issued and delivered in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor as provided in this
Agreement, will be duly and validly issued and outstanding and will constitute
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.

(t) Description of the Common Stock. The Common Stock conforms to all statements
relating thereto contained or incorporated by reference in the Time of Sale
Information and the Offering Memorandum and such description conforms to the
rights set forth in the instruments defining the same.

(u) Registration Rights. There are no persons with registration rights or other
similar rights to have any securities registered for sale by the Company under
the Securities Act.

(v) Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its Subsidiaries is (i) in violation of its charter, by-laws or similar
organizational document, (ii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any Subsidiary is subject (collectively,
“Agreements and Instruments”), except for

 

9



--------------------------------------------------------------------------------

such defaults that would not, singly or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, or (iii) in violation of any law,
statute, rule, regulation, judgment, order, writ or decree of any arbitrator,
court, governmental body, regulatory body, administrative agency or other
authority, body or agency having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties, assets or operations (each,
a “Governmental Entity”), except for such violations that would not, singly or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
The execution, delivery and performance by the Company of each of the
Transaction Documents, the issuance and sale of the Securities (including the
issuance of any Underlying Securities upon conversion thereof) and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or any Subsidiary
pursuant to, the Agreements and Instruments (except for such conflicts,
breaches, defaults or Repayment Events or liens, charges or encumbrances that
would not, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect), nor will such action result in any violation of the
provisions of the charter, by-laws or similar organizational document of the
Company or any of its Subsidiaries or any law, statute, rule, regulation,
judgment, order, writ or decree of any Governmental Entity (except for such
violation of any law, statute, rule, regulation, judgment, order, writ or decree
of any Governmental Entity that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect). As used herein,
a “Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its Subsidiaries.

(w) Absence of Labor Dispute. No labor dispute with the employees of the Company
or any of its Subsidiaries exists or, to the knowledge of the Company, is
imminent, which would reasonably be expected to result in a Material Adverse
Effect.

(x) Absence of Proceedings. Except as disclosed in the Time of Sale Information
and the Offering Memorandum, there is no action, suit, proceeding, inquiry or
investigation before or brought by any Governmental Entity now pending or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of its Subsidiaries, which would reasonably be expected to result in a
Material Adverse Effect, or which would reasonably be expected to materially and
adversely affect their respective properties or assets or the consummation of
the transactions contemplated by the Transaction Documents or the performance by
the Company of its obligations under the Transaction Documents; and the
aggregate of all pending legal or governmental proceedings to which the Company
or any such Subsidiary is a party or of which any of their respective properties
or assets is the subject which are not described in the Time of Sale Information
and the Offering Memorandum, including ordinary routine litigation incidental to
the business, would not reasonably be expected to result in a Material Adverse
Effect.

(y) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in

 

10



--------------------------------------------------------------------------------

connection with the offering, issuance or sale of the Securities hereunder by
the Company (including the issuance of any Underlying Securities upon conversion
thereof) or the consummation by the Company of the transactions contemplated by
the Transaction Documents or for the due execution, delivery and performance by
the Company of the Transaction Documents, except such as have been already
obtained.

(z) Possession of Licenses and Permits. The Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its Subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. All of the Governmental Licenses are valid
and in full force and effect, except when the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force and
effect would not, singly or in the aggregate, reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any Governmental Licenses which, singly or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would reasonably be
expected to result in a Material Adverse Effect.

(aa) Title to Property. The Company and its Subsidiaries have good and
marketable title to all real property owned by them and good title to all other
properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except (i) such as are described in the Time of Sale Information and the
Offering Memorandum, (ii) liens for taxes or governmental assessments, charges
or claims, the payment of which is not yet due or which are being contested in
good faith and as to which adequate reserves have been established by the
Company or (iii) such as do not, singly or in the aggregate, materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company or any of its Subsidiaries; and all
of the leases and subleases material to the business of the Company and its
Subsidiaries, considered as one enterprise, and under which the Company or any
of its Subsidiaries holds properties described in the Time of Sale Information
and the Offering Memorandum, are in full force and effect (except where the
failure of such leases and subleases to be in full force and effect would not,
singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect), and neither the Company nor any such Subsidiary has any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

(bb) Possession of Intellectual Property. The Company and its Subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
Subsidiaries has

 

11



--------------------------------------------------------------------------------

received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

(cc) Environmental Laws. Except as described in the Time of Sale Information and
the Offering Memorandum or would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) neither the Company nor any
of its Subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (ii) the Company and its Subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (iii) there are no pending or, to the
Company’s knowledge, threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (iv) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

(dd) Accounting Controls and Disclosure Controls. The Company and each of its
Subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13-a15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto; and
(v) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Time of Sale Information and the
Offering Memorandum, since the end of the Company’s most recent audited fiscal
year, there has been (A) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to

 

12



--------------------------------------------------------------------------------

materially affect, the Company’s internal control over financial reporting. The
Company and each of its Subsidiaries maintain an effective system of disclosure
controls and procedures (as defined in Rule 13a-15 and Rule 15d-15 under the
1934 Act Regulations) that are designed to ensure that information required to
be disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.

(ee) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(ff) Payment of Taxes. All United States federal income tax returns of the
Company and its Subsidiaries required by law to be filed have been filed and all
material taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. The
Company and its subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law except insofar as the failure to file such returns would not reasonably be
expected to result in a Material Adverse Effect, and has paid all material taxes
due pursuant to such returns or pursuant to any assessment received by the
Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by the Company.

(gg) Insurance. The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is sufficient for the Company’s business as
now conducted, and all such insurance is in full force and effect. To the
Company’s knowledge, neither the Company nor any of its Subsidiaries will be
unable (A) to renew its existing insurance coverage as and when such policies
expire or (B) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted and at a cost
that would not reasonably be expected to result in a Material Adverse Effect.

(hh) Investment Company Act. The Company is not required, and after giving
effect to the transactions contemplated by the Capped Call Confirmations and the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the Time of Sale Information and
the Offering Memorandum will not be required, to register as an “investment
company” under the Investment Company Act of 1940, as amended.

(ii) Absence of Manipulation. Neither the Company nor any affiliate controlled
by the Company has taken, nor will the Company or any affiliate of the Company
take, directly or indirectly, any action which is designed, or would be
expected, to cause or result in, or which has

 

13



--------------------------------------------------------------------------------

constitutes, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Securities.

(jj) Compliance with Anti-Money Laundering Laws. For the past five years, the
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Company or any of its subsidiaries conducts business ,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(kk) No Conflicts with Sanctions Laws. For the past five years, neither the
Company nor any of its subsidiaries, directors, officers or employees, nor, to
the knowledge of the Company, any agent, affiliate or other person associated
with or acting on behalf of the Company or any of its subsidiaries is currently
the subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject or
target of Sanctions, including, without limitation, Cuba, Iran, North Korea,
Sudan, Syria and Crimea (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
initial purchaser, advisor, investor or otherwise) of Sanctions. For the past
five years, the Company and its subsidiaries have not knowingly engaged in and
are not now knowingly engaged in any dealings or transactions with any person
that at the time of the dealing or transaction is or was the subject or the
target of Sanctions or with any Sanctioned Country.

(ll) Statistical and Market-Related Data. Any statistical and market-related
data included in the Time of Sale Information or the Offering Memorandum are
based on or derived from sources that the Company believes, after reasonable
inquiry, to be reliable and accurate and, to the extent required, the Company
has obtained the written consent to the use of such data from such sources.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

 

14



--------------------------------------------------------------------------------

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein (any such
filing, a “Filing”), the Company will furnish to the Representatives and counsel
for the Initial Purchasers a copy of the proposed Offering Memorandum, amendment
thereto or Filing for review and comment. If the proposed Filing is required to
be filed by the Company with the Commission under the Exchange Act, the Company
will reasonably consider such comments by the Representatives and counsel for
the Initial Purchasers prior to making such Filing. In the case of the proposed
Offering Memorandum or any amendment thereto (other than as a result of a Filing
required to be filed by the Company with the Commission under the Exchange Act),
or in the case of any Filing not required to be filed by the Company with the
Commission under the Exchange Act, the Company will not distribute any such
proposed Offering Memorandum, amendment thereto or Filing to which the
Representatives reasonably object. The covenant set forth in this Section 4(b)
shall apply solely between the date hereof and the Closing Date.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication,
any Permitted General Solicitation or the Offering Memorandum or the initiation
or threatening of any proceeding for that purpose; (ii) of the occurrence or
development of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication, any Permitted General
Solicitation or the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information, Issuer Written
Communication, any Permitted General Solicitation or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication, any Permitted General Solicitation or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will use its reasonable best efforts to obtain as soon as possible the
withdrawal thereof.

 

15



--------------------------------------------------------------------------------

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event or development shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (or including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law and (2) if at any time
prior to the Closing Date (i) any event or development shall occur or condition
shall exist as a result of which any of the Time of Sale Information as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (ii) it is necessary to amend or supplement any of the Time of
Sale Information to comply with law, the Company will immediately notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph (b)
above, furnish to the Initial Purchasers such amendments or supplements to any
of the Time of Sale Information (or any document to be filed with the Commission
and incorporated by reference therein) as may be necessary so that the
statements in any of the Time of Sale Information as so amended or supplemented
will not, in light of the circumstances under which they were made, be
misleading.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the offering and resale of the Securities.

(g) Clear Market. For a period of 60 days after the date of the offering of the
Securities, the Company will not (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, or file with the Commission a registration statement
under the Securities Act relating to, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, or
publicly disclose the intention to make any offer, sale, pledge, disposition or
filing, or (ii) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock or
any such other securities, whether any such transaction described in clause (i)
or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of the
Representatives, other than (1) the Securities to be sold hereunder, (2) the
issuance of any Common Stock upon conversion of the Securities, (3) the entry
into the Capped Call Confirmations, (4) any Common Stock issued upon the
exercise of options granted under existing employee stock option plans and
(5) the performance of the transactions described in the Offering Memorandum
under the

 

16



--------------------------------------------------------------------------------

header “Risk factors—Risks related to the Notes—Any repurchases of our existing
convertible notes may affect the value of the notes and our common stock.”

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

(i) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

(j) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, a number of shares of Common Stock equal to
the Maximum Number of Underlying Securities. The Company will use its best
efforts to cause and maintain the listing of such shares of Common Stock on The
New York Stock Exchange (the “Exchange”) for so long as any shares of Common
Stock are listed on the Exchange, and will use its best efforts to cause and
maintain the listing of such shares of Common Stock on any other stock exchange
for so long as all the other shares of Common Stock are listed on such other
stock exchange.

(k) Conversion Rate. Between the date hereof and the Closing Date, the Company
will not do or authorize any act or thing that would result in an adjustment of
the Conversion Rate (as such term is defined in the Indenture) of the
Securities.

(l) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(m) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(n) No Resales by the Company. The Company will not resell, and the Company will
not permit any of its subsidiaries to resell, and the Company shall use
commercially reasonable efforts to prevent any of its “affiliates” (as defined
in Rule 144 under the Securities Act) from reselling, any of the Securities that
have been acquired by any of them, except for Securities purchased by the
Company or any of its affiliates and resold in a transaction registered under
the Securities Act.

(o) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

 

17



--------------------------------------------------------------------------------

(p) No General Solicitation. None of the Company or any of its affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) will solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D other than by means of a
Permitted General Solicitation or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be, as
provided herein is subject to the performance by the Company of its covenants
and other obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded any securities or preferred stock issued or guaranteed by
the Company or any of its subsidiaries by any “nationally recognized statistical
rating organization”, as such term is defined under Section 3(a)(62) under the
Exchange Act and (ii) no such organization shall have publicly announced that it
has under surveillance or review, or has changed its outlook with respect to,
its rating of any securities or preferred stock issued or guaranteed by the
Company or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(h) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of

 

18



--------------------------------------------------------------------------------

which in the judgment of the Representatives makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date or the Additional Closing Date, as the case may be, on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

(d) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representatives (i) confirming that such officers have
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officers, the representations set forth in Sections
3(b) and 3(d) hereof are true and correct and that the other representations and
warranties of the Company in this Agreement are true and correct and that the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to such Closing Date and
(ii) to the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. (i) On the date of this Agreement and on the Closing Date
or the Additional Closing Date, as the case may be, PricewaterhouseCoopers LLP
shall have furnished to the Representatives, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letter delivered on the Closing Date or the Additional
Closing Date, as the case may be shall use a “cut-off” date no more than three
business days prior to such Closing Date or such Additional Closing Date, as the
case may be.

(f) CFO Certificate. On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, the Company shall have
furnished to the Representatives a certificate, dated the respective dates of
delivery thereof and addressed to the Initial Purchasers, of its chief financial
officer with respect to certain financial information contained in the Time of
Sale Information and the Offering Memorandum, in form and substance reasonably
satisfactory to the Representatives, to the effect set forth in Annex D hereto.

(g) Opinion and 10b-5 Statement of Counsel for the Company. Latham & Watkins
LLP, counsel for the Company, shall have furnished to the Representatives, at
the request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date or the Additional Closing Date, as the case may be, and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives.

(h) Opinion of Local Counsel. Murtha Cullina LLP, counsel for the Company in the
State of Connecticut, shall have furnished to the Representatives, at the
request of the Company, its written opinion, dated the Closing Date or the
Additional Closing Date, as the case may be, and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives.

 

19



--------------------------------------------------------------------------------

(i) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, with respect to
such matters as the Representatives may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

(j) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

(k) Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and each of its Significant
Subsidiaries incorporated in the United States in their respective jurisdictions
of organization and their good standing in such other jurisdictions as the
Representatives may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.

(l) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(m) Exchange Listing. A number of shares of Common Stock equal to the Maximum
Number of Underlying Securities shall have been approved for listing on the
Exchange, subject to official notice of issuance.

(n) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and the executive officers and directors of the
Company listed in Exhibit B hereto, relating to sales and certain other
dispositions of shares of Common Stock or certain other securities, delivered to
the Representatives on or before the date hereof, shall be full force and effect
on the Closing Date or Additional Closing Date, as the case may be.

(o) Credit Agreement. Amendment No. 1 to the Credit Agreement, dated as of
May 8, 2017, shall have become effective.

(p) Additional Documents. At the Closing Date and at each Additional Closing
Date (if any), counsel for the Initial Purchasers shall have been furnished with
such documents and opinions as they may require for the purpose of enabling them
to pass upon the issuance and sale of the Securities as herein contemplated, or
in order to evidence the accuracy of any of the representations or warranties,
or the fulfillment of any of the conditions, herein contained; and all
proceedings taken by the Company in connection with the issuance and sale of the
Securities as herein contemplated shall be satisfactory in form and substance to
the Representatives and counsel for the Initial Purchasers.

7. Indemnification and Contribution.

 

20



--------------------------------------------------------------------------------

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable and documented legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication, any Permitted General
Solicitation, any road show as defined in Rule 433(h) under the Securities Act
(a “road show”) or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use therein, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information (including any of the
other Time of Sale Information that has subsequently been amended), any Issuer
Written Communication, any Permitted General Solicitation, any road show or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the following information in the Offering Memorandum
furnished on behalf of each Initial Purchaser: the information contained in the
first paragraph under the caption “Plan of Distribution—Price stabilization and
short positions”.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure

 

21



--------------------------------------------------------------------------------

to notify the Indemnifying Person shall not relieve it from any liability that
it may have to an Indemnified Person otherwise than under paragraph (a) or (b)
above. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section that
the Indemnifying Person may designate in such proceeding and shall pay the fees
and expenses in such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by the Representatives and any such separate firm for the Company,
its directors, its officers and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

22



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in paragraphs (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

 

23



--------------------------------------------------------------------------------

8. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date or, in the case
of the Option Securities, prior to the Additional Closing Date (i) trading
generally shall have been suspended or materially limited on or by any of the
Exchange or The NASDAQ Global Market; (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

10. Defaulting Initial Purchaser. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date, the non-defaulting Initial Purchasers may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or the Additional Closing Date, as the case may be does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial

 

24



--------------------------------------------------------------------------------

Purchaser agreed to purchase on such date) of the Securities of such defaulting
Initial Purchaser or Initial Purchasers for which such arrangements have not
been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or the Additional Closing Date, as the case may be, exceeds one-eleventh of
the aggregate principal amount of Securities to be purchased on such date, or if
the Company shall not exercise the right described in paragraph (b) above, then
this Agreement or, with respect to any Additional Closing Date, the obligation
of the Initial Purchasers to purchase Securities on the Additional Closing Date,
as the case may be, shall terminate without liability on the part of the
non-defaulting Initial Purchasers. Any termination of this Agreement pursuant to
this Section 10 shall be without liability on the part of the Company, except
that the Company will continue to be liable for the payment of expenses as set
forth in Section 11 hereof and except that the provisions of Section 7 hereof
shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Securities
and any stamp or similar taxes payable in that connection; (ii) the costs
incident to the preparation and printing of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication, any
Permitted General Solicitation and the Offering Memorandum (including any
amendments and supplements thereto) and the distribution thereof; (iii) the
costs of reproducing and distributing each of the Transaction Documents;
(iv) the fees and expenses of the Company’s counsel and independent accountants;
(v) the fees and expenses incurred in connection with the registration or
qualification and determination of eligibility for investment of the Securities
under the laws of such jurisdictions as the Representatives may designate and
the preparation, printing and distribution of a Blue Sky Memorandum (including
the related fees and expenses of counsel for the Initial Purchasers); (vi) any
fees charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses and application
fees incurred in connection with the approval of the Securities for book-entry
transfer by DTC; (ix) all expenses incurred by the Company in connection with
any “road show” presentation to potential investors; and (x) all expenses and
application fees related to the listing of the Underlying Securities on the
Exchange.

(b) If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses

 

25



--------------------------------------------------------------------------------

(including the fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16. Miscellaneous. (a) Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted and confirmed by any standard form of telecommunication.

Notices to the Initial Purchasers shall be given to the Representatives at:

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Attention: Equity Syndicate Desk

Telecopy No: (212) 622-8358

 

26



--------------------------------------------------------------------------------

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Attention: Syndicate Department

Telecopy No: (646) 855-3073

with a copy to ECM Legal at telecopy no: (212) 230-8730

Notices to the Company shall be given to it at:

Kaman Corporation

Attention: Chief Financial Officer

1332 Blue Hills Avenue

Bloomfield, Connecticut 06002

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The Company
waives any objection which it may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts. The Company agrees that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and may be enforced in any court to the
jurisdiction of which Company is subject by a suit upon such judgment. Service
of any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court.

(d) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(e) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(f) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(g) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(h) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum

 

27



--------------------------------------------------------------------------------

relating to the offering of the Securities and any other agreements or documents
relating thereto, including, without limitation, trust indentures, to Xtract
Research LLC (“Xtract”) following the completion of the offering for inclusion
in an online research service sponsored by Xtract, access to which is restricted
to “qualified institutional buyers” as defined in Rule 144A under the Securities
Act.

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

 

Kaman Corporation

By:  

/s/ Robert D. Starr

Name:   Robert D. Starr Title:  

Executive Vice President and

Chief Financial Officer

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted: As of the date first written above

 

J.P. MORGAN SECURITIES LLC By:  

/s/ Kevin C. Cheng

  Authorized Signatory

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH                               INCORPORATED
By:  

/s/ Abhijit Bhide

  Authorized Signatory

Acting on behalf of themselves and as Representatives of the several Initial
Purchasers listed in Schedule 1 hereto.

 

[Signature page to Purchase Agreement]

 



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $ 91,000,000  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     41,125,000  

UBS Securities LLC

     17,500,000  

Citizens Capital Markets, Inc.

     7,437,500  

KeyBanc Capital Markets Inc.

     7,437,500  

BB&T Capital Markets, a division of BB&T Securities, LLC

     1,750,000  

CJS Securities, Inc.

     1,750,000  

Drexel Hamilton, LLC

     1,750,000  

Fifth Third Securities, Inc.

     1,750,000  

Sidoti & Company, LLC

     1,750,000  

TD Securities (USA) LLC

     1,750,000     

 

 

     $ 175,000,000  



--------------------------------------------------------------------------------

Annex A

 

a. Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.



--------------------------------------------------------------------------------

Annex B

Kaman Corporation

Pricing Term Sheet



--------------------------------------------------------------------------------

PRICING TERM SHEET    STRICTLY CONFIDENTIAL

DATED MAY 8, 2017

 

LOGO [g393346img1st50.jpg]

KAMAN CORPORATION

$175,000,000

3.25% CONVERTIBLE SENIOR NOTES DUE 2024

The information in this pricing term sheet supplements Kaman Corporation’s
preliminary offering memorandum, dated May 8, 2017 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this pricing term sheet is qualified
in its entirety by reference to the Preliminary Offering Memorandum, including
all documents incorporated by reference therein. Terms used herein but not
defined herein shall have the respective meanings as set forth in the
Preliminary Offering Memorandum. All references to dollar amounts are references
to U.S. dollars.

 

Issuer:    Kaman Corporation, a Connecticut corporation (the “Issuer”).
Ticker/Exchange for the Issuer’s Common Stock:    “KAMN”/The New York Stock
Exchange. Notes:    3.25% Convertible Senior Notes due 2024 (the “Notes”).
Principal Amount:    $175,000,000, plus up to an additional $25,000,000
principal amount pursuant to the initial purchasers’ over-allotment option.
Denominations:    $1,000 and multiples of $1,000 in excess thereof. Maturity:   
May 1, 2024, unless earlier repurchased or converted. Interest Rate:    3.25%
per year. Interest Payment Dates:    Interest will accrue from May 12, 2017 and
will be payable semiannually in arrears on May 1 and November 1 of each year,
beginning on November 1, 2017. Interest Record Dates:    April 15 and October 15
of each year, immediately preceding any May 1 or November 1 interest payment
date, as the case may be. Issue Price:    100% of principal, plus accrued
interest, if any, from the Settlement Date. Trade Date:    May 9, 2017.
Settlement Date:    May 12, 2017. Last Reported Sale Price of the Issuer’s
Common Stock on May 8, 2017:    $52.21 per share. Initial Conversion Rate:   
15.3227 shares of the Issuer’s common stock per $1,000 principal amount of
Notes. Initial Conversion Price:    Approximately $65.26 per share of the
Issuer’s common stock. Conversion Premium:    Approximately 25% above the last
reported sale price of the Issuer’s common stock on May 8, 2017.



--------------------------------------------------------------------------------

Joint Book-Running Managers:   

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith

                    Incorporated

UBS Securities LLC

Lead Managers:   

Citizens Capital Markets, Inc.

KeyBanc Capital Markets Inc.

Co-Managers:   

BB&T Capital Markets, a division of BB&T Securities, LLC

CJS Securities, Inc.

Drexel Hamilton, LLC

Fifth Third Securities, Inc.

Sidoti & Company, LLC

TD Securities (USA) LLC

CUSIP Number (144A):    483548 AE3 ISIN (144A):    US483548AE35 Use of Proceeds:
  

The Issuer estimates that the net proceeds from the offering will be
approximately $168.4 million (or $192.6 million if the initial purchasers
exercise their over-allotment option in full), after deducting fees and
estimated expenses.

 

The Issuer has entered into capped call transactions with one or more of the
initial purchasers or their respective affiliates (the “option counterparties”).
The Issuer intends to use approximately $17.9 million of the net proceeds from
the offering to pay the cost of the capped call transactions. The Issuer intends
to use the remainder of the net proceeds from the offering, along with cash
received from existing option counterparties in connection with the partial
unwind of the existing call spread transactions referred to below, to repay
existing indebtedness, including using approximately $165.3 million to
repurchase approximately $103.5 million principal amount of the Issuer’s
convertible notes due on November 15, 2017 (the “existing convertible notes”)
from a limited number of holders in privately negotiated transactions, which
amount includes accrued and unpaid interest on such existing convertible notes
to the date of repurchase.

 

In connection with the existing convertible notes, the Issuer entered into
convertible note hedge transactions and warrant transactions (the “existing call
spread transactions”) with certain financial institutions (the “existing option
counterparties”). In connection with the Issuer’s intended repurchase of
existing convertible notes, the Issuer entered into agreements with the existing
option counterparties to terminate a portion of such existing call spread
transactions, in each case, in a notional amount corresponding to the amount of
such existing convertible notes repurchased. In connection with any termination
of existing call spread transactions and the related unwinding of the existing
hedge position of the existing option counterparties with respect to such
transactions, such existing option counterparties and/or their respective
affiliates may sell shares of the Issuer’s common stock in secondary market
transactions, and/or enter into or unwind various derivative transactions with
respect to the Issuer’s common stock. This activity could decrease (or reduce
the size of any increase in) the market price of the Issuer’s common stock at
that time and it could decrease (or reduce the size of any increase in) the
market value of the notes. In connection with these transactions, the Issuer
expects to separately receive payments in connection with the partial unwind of
such convertible note hedge transactions and expects to



--------------------------------------------------------------------------------

  

make deliveries of shares of the Issuer’s common stock in connection with the
partial unwind of such warrant transactions, in each case, in amounts that
depend on the market price of the Issuer’s common stock at such times as agreed
with the existing option counterparties.

 

If the initial purchasers exercise their over-allotment option, the Issuer
expects to use the net proceeds from the sale of the additional Notes to enter
into additional capped call transactions with the option counterparties and to
repay indebtedness under the Issuer’s existing credit agreement.

 

See “Use of proceeds” and “Risk factors—Risks related to the notes—Any
repurchases of our existing convertible notes may affect the value of the notes
and our common stock” in the Preliminary Offering Memorandum.

 

Increase in Conversion Rate Upon Conversion Upon a Make-Whole Fundamental
Change:   

Following the occurrence of a “make-whole fundamental change” (as defined in the
Preliminary Offering Memorandum), the Issuer will, under certain circumstances,
increase the Conversion Rate for a holder who elects to convert its Notes in
connection with such make-whole fundamental change by a number of additional
shares of common stock (the “additional shares”), as described under
“Description of notes—Conversion rights—Increase in conversion rate upon
conversion upon a make-whole fundamental change” in the Preliminary Offering
Memorandum.

 

The following table sets forth the number of additional shares by which the
Conversion Rate will be increased per $1,000 principal amount of Notes for
conversions in connection with a make-whole fundamental change for each stock
price and effective date set forth below:

 

     Stock Price  

Effective Date

   $52.21      $58.00      $65.26      $70.00      $76.00      $88.00     
$100.00      $115.00      $130.00      $160.00      $202.00  

May 12, 2017

     3.8307        2.9702        2.1629        1.7967        1.4531       
1.0164        0.7615        0.5647        0.4354        0.2712        0.1398  

May 1, 2018

     3.8307        2.8004        1.9975        1.6387        1.3097       
0.9039        0.6754        0.5029        0.3903        0.2460        0.1284  

May 1, 2019

     3.8307        2.6292        1.8215        1.4673        1.1519       
0.7788        0.5791        0.4329        0.3383        0.2156        0.1133  

May 1, 2020

     3.8307        2.4664        1.6363        1.2862        0.9834       
0.6455        0.4771        0.3591        0.2831        0.1831        0.0974  

May 1, 2021

     3.8307        2.3166        1.4425        1.0892        0.7984       
0.5010        0.3684        0.2804        0.2236        0.1470        0.0796  

May 1, 2022

     3.8307        2.1354        1.1955        0.8405        0.5718       
0.3360        0.2488        0.1935        0.1563        0.1043        0.0576  

May 1, 2023

     3.8307        1.9625        0.8785        0.5194        0.2956       
0.1599        0.1248        0.1000        0.0815        0.0550        0.0311  

May 1, 2024

     3.8307        1.9187        0.0000        0.0000        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000  
  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  ●   If the stock price is between two stock prices in the table above or the
effective date is between two effective dates in the table above, the number of
additional shares by which the Conversion Rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.

 

  ●   If the stock price is greater than $202.00 per share (subject to
adjustment in the same manner as the stock prices set forth in the column
headings of the table above as described in the Preliminary Offering
Memorandum), no additional shares will be added to the Conversion Rate.



--------------------------------------------------------------------------------

  ●   If the stock price is less than $52.21 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above as described in the Preliminary Offering Memorandum), no additional
shares will be added to the Conversion Rate.

Notwithstanding the foregoing, in no event will the Conversion Rate per $1,000
principal amount of Notes exceed 19.1534 shares of the Issuer’s common stock,
subject to adjustment in the same manner as the Conversion Rate as set forth
under “Description of notes—Conversion rights—Conversion rate adjustments” in
the Preliminary Offering Memorandum.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering thereof. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The Notes and any shares of the Issuer’s common stock issuable upon conversion
of the Notes have not been and will not be registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), or any other securities laws,
and may not be offered or sold within the United States or any other
jurisdiction, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and any other
applicable securities laws. The initial purchasers are initially offering the
Notes only to qualified institutional buyers as defined in, and in reliance on,
Rule 144A under the Securities Act.

The Notes and any shares of the Issuer’s common stock issuable upon conversion
of the Notes are not transferable except in accordance with the restrictions
described under “Transfer restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the Notes may
be obtained by contacting J.P. Morgan Securities LLC, c/o Broadridge Financial
Solutions, 1155 Long Island Avenue, Edgewood, NY 11717, telephone:
1-866-803-9204, or Merrill Lynch, Pierce, Fenner & Smith Incorporated by
telephone at 1-800-294-1322.

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

Annex C

Permitted General Solicitation

 

1. Launch press release issued on May 8, 2017

 

2. Pricing press release issued on May 8, 2017



--------------------------------------------------------------------------------

Annex D

Form of CFO Certificate

The undersigned, Robert D. Starr, Executive Vice President and Chief Financial
Officer of Kaman Corporation, a Connecticut corporation (the “Company”), in
connection with the offering of $175,000,000 aggregate principal amount of 3.25%
Convertible Senior Notes due 2024 by the Company pursuant to that certain
Purchase Agreement dated as of May 8, 2017, by and among the Company and the
initial purchasers identified therein (the “Purchase Agreement”), does hereby
certify, on behalf of the Company and not in my individual capacity, that:

 

  (a) I (a) am duly elected, qualified and acting in the capacity set forth
above, (b) am familiar with the facts certified herein, (c) am responsible for
financial and accounting matters for the Company and (d) have made any and all
additional inquiries necessary in my judgment in order to make the
certifications herein.

 

  (b) I have read the amounts excerpted from the Company’s Annual Report on Form
10-K for the year ended December 31, 2016 and marked as attached hereto as
Exhibit A (the “Certified Information”). To my knowledge, based on my reasonable
inspection of the books and records of the Company, the Certified Information
(a) is derived from the internal accounting records of the Company, and
(b) presents fairly, in all material respects, the information presented
therein.

Capitalized terms used but not defined in this certificate have the meaning
ascribed to them in the Purchase Agreement.



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

May 8, 2017

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

As Representatives of

the several Initial Purchasers listed in

Schedule 1 to the Purchase

Agreement referred to below

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

c/o Merrill Lynch, Pierce, Fenner & Smith

                            Incorporated

One Bryant Park

New York, New York 10036

 

              Re: Kaman Corporation — Rule 144A Offering

Ladies and Gentlemen:

The undersigned understands that you, as Representatives of the several Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with Kaman Corporation, a Connecticut corporation (the “Company”),
providing for the purchase and resale (the “Placement”) by the several Initial
Purchasers named in Schedule 1 to the Purchase Agreement (the “Initial
Purchasers”), of Convertible Senior Notes due 2024 of the Company (the
“Securities”). Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Purchase Agreement.

In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of J.P. Morgan Securities LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated on behalf of the Initial Purchasers,
the undersigned will not, during the period ending 60 days after the date of the
offering memorandum relating to the Placement (the “Offering Memorandum”),
(1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock, $1.00 per share par value, of the
Company



--------------------------------------------------------------------------------

(the “Common Stock”) or any securities convertible into or exercisable or
exchangeable for Common Stock (including without limitation, Common Stock or
such other securities which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the Securities and
Exchange Commission and securities which may be issued upon exercise of a stock
option or warrant), or publicly disclose the intention to make any offer, sale,
pledge or disposition, (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock or such other securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise or (3) make any demand for
or exercise any right with respect to the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock. The foregoing restrictions shall not apply to (a) transactions relating
to shares of Common Stock or other securities acquired in open market
transactions after the completion of the date of the Placement, provided that it
shall be a precondition to any such transaction that no filing or other public
announcement by any party (donor, donee, transferor or transferee) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall be
required or shall be voluntarily made in connection with subsequent sales of
Common Stock or other securities acquired in such open market transactions
(other than a filing on a Form 5 made after the expiration of the 60 day period
referred to above), (b) any transfer of any shares of Common Stock or other
securities convertible into Common Stock made as a bona fide gift or gifts,
provided that any such transfer does not involve a disposition for value,
provided, further that any donee agrees to be bound in writing by the
restrictions set forth herein and provided, further that if the donor is a
reporting person subject to Section 16(a) of the Exchange Act, any gifts or
transfers made in accordance with this clause (b) shall not require such person
to, and such person shall not voluntarily, file a report of such transaction on
Form 4 under the Exchange Act, (c) transfers to any trust or other estate
planning vehicle for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that any such transfer does not
involve a disposition for value, provided, further that any transferee agrees to
be bound in writing by the restrictions set forth herein and provided, further
that if the transferor is a reporting person subject to Section 16(a) of the
Exchange Act, any transfers made in accordance with this clause (c) shall not
require such person to, and such person shall not voluntarily, file a report of
such transaction on Form 4 under the Exchange Act, (d) transfers by will, other
testamentary document or intestate succession to the legal representative, heir
beneficiary or member of the immediate family of the executive officer or
director, provided that any transferee agrees to be bound in writing by the
restrictions set forth herein, or (e) to the extent necessary, any sale or other
disposition of shares of Common Stock to the Company solely to permit the
undersigned to pay to the Company the exercise price and/or tax withholding
obligation due upon the exercise and/or vesting of any award granted under a
Company equity incentive plan in effect on the date hereof; provided that, if
the undersigned reports any such sale or other disposition on a Form 4 filed
with the SEC pursuant to Section 16 of the Exchange Act in reliance on this
clause (e), then such Form 4 shall include a statement to the effect that such
sale or other disposition was made to the Company solely to permit the
undersigned to pay to the Company the exercise price and/or tax withholding
obligation due upon the exercise and/or vesting of an award granted under a
Company equity incentive plan. The undersigned also agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent and



--------------------------------------------------------------------------------

registrar against the transfer of the undersigned’s shares of Common Stock
except in compliance with the foregoing restrictions.

For purposes of this Letter Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption not more remote than first cousin.

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned understands that, if the Purchase Agreement does not become
effective by June 30, 2017, or if the Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Common Stock to be sold thereunder, the
undersigned shall be released from all obligations under this Letter Agreement.
The undersigned understands that the Initial Purchasers are entering into the
Purchase Agreement and proceeding with the Placement in reliance upon this
Letter Agreement.

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.



--------------------------------------------------------------------------------

Very truly yours,

 

[NAME OF STOCKHOLDER]

By:  

 

  Name:   Title:

[Signature page to Lock-up Agreement]



--------------------------------------------------------------------------------

Exhibit B

List of Lock-up Parties

E. Reeves Callaway III

Karen M. Garrison

A. William Higgins

Neal J. Keating

Scott E. Kuechle

Jennifer M. Pollino

Richard J. Swift

Brian E. Barents

George E. Minnich

Thomas W. Rabaut

Robert D. Starr

Gregory L. Steiner

Shawn G. Lisle

Steven J. Smidler

John J. Tedone

Paul M. Villani

Philip A. Goodrich

Gregory T. Troy